The judgment of the Supreme Court was entered
Per, Curiam.
The bill of lading was attached to the draft in this case as a security for its payment. It was therefore evidence of an appropriation of the proceeds of sale of the property contained in the bill of lading, whether the bill was endorsed or not. The consignment to the defendants was for sale only, and therefore when they had notice of the draft and bill of lading before sale, they were informed of the appropriation of the proceeds of sale, and could not apply them to an old debt of their own.
Judgment affirmed.